PENDLETON, President.
Delivered .the resolution of the Court to the following effect:
The Court sees no difference between this and other cases, where the evidence is admitted, and the weight which it ought to have is left to the jury, who have a right to decide it.* We, therefore, discover no error in the judgment; and, consequently, deny the motion for a writ of supersedeas, †

[* Ross v. Gill et ux. 1 Wash. 90; Keel et al. v. Herbert, 1 Wash. 203; Blincoe v. Berkeley, l Call, 412;Whitacre v. McIlhaney, 4 Munf, 313.]


[† See Clark v. Sanderson, S Binney, 192; Sluby v. Champlin, 4 Johns. R. 461; Nelson v. Whittall, 1 Barn. & Ald. 19.]